IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40994
                          Conference Calendar



JOSE PADILLA AVENDANO,

                                           Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:99-CV-57
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Padilla Avendano (Avendano), federal prisoner #337799-

008, appeals the district court’s dismissal of his purported 28

U.S.C. § 2241 petition.    Because Avendano’s petition challenged

an order by the United States District Court for the District of

Arizona, the district court did not err in construing his

petition as a 28 U.S.C. § 2255 motion.     See Tolliver v. Dobre,

211 F.3d 876, 877-78 (5th Cir. 2000).    Avendano has not shown

that “the remedy provided for under [28 U.S.C.] § 2255 is

inadequate or ineffective to test the legality of his detention.”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40994
                                -2-

Cox v. Warden, Federal Detention Ctr., 911 F.2d 1111, 1113 (5th

Cir. 1990) (internal quotations and citation omitted).   He has

not shown that he will raise a claim “(i) that is based on a

retroactively applicable Supreme Court decision which establishes

that petitioner may have been convicted of a nonexistent offense

and (ii) that was foreclosed by circuit law at the time when the

claim should have been raised in the petitioner’s trial, appeal,

or first § 2255 motion.”   See Reyes-Requena v. United States, 243

F.3d 893, 904 (5th Cir. 2001).   Because Avendano was convicted

and sentenced by the United States District Court for the

District of Arizona, the district court for the Eastern District

of Texas lacked jurisdiction to consider his 28 U.S.C. § 2255

motion.   See United States v. Weathersby, 958 F.2d 65, 66 (5th

Cir. 1992).

     AFFIRMED.